AQUILA INVESTMENT MANAGEMENT LLC March 1, 2017 Board of Trustees of Aquila Funds Trust 120 West 45th Street Suite 3600 New York, New York10017 Re:Aquila Three Peaks High Income Fund - Investment Advisory Fee Waiver Ladies and Gentlemen: Reference is made to that certain Advisory and Administration Agreement, dated as of November 10, 2009 (the “Agreement”) by and between Aquila Investment Management LLC (the “Manager”) and Aquila aThree Peaks High Income Fund (the “Fund”), pursuant to which the Manager has agreed to provide certain investment advisory and administrative services to the Fund. The parties have agreed that the Manager shall waive certain fees otherwise payable to it under the Agreement as provided herein.Accordingly, the Manager hereby agrees that for the period from the date hereof until the Termination Date (as defined below), the Manager shall waive that portion of the fee to which it is otherwise entitled under the Agreement so that the Manager’s fees shall be as follows: The annual rates payable shall be equivalent to 0.65 of 1% of such net asset value on net assets of the Fund up to $400,000,000 and0.60of 1% of the Fund’s net assets above that amount. As used herein “Termination Date” means earliest of (1) the termination of the Agreement, (2) the date as of which the Fund ceases to operate, or (3) April 30, 2018. The arrangement set forth in this letter may be amended only with the written agreement of the parties hereto.2- Please sign below to confirm your agreement with the foregoing. AQUILA INVESTMENT MANAGEMENT LLC (Registrant) By:/s/ Diana P. Herrmann Diana P. Herrmann President and Chief Executive Officer Accepted and agreed: AQUILA THREE PEAKS HIGH INCOME FUND By:/s/ Charles E. Childs, III Name: Charles E. Childs, III Title: Executive Vice President
